Citation Nr: 0923311	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  01-07 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for a lumbar spine 
disability, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to May 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that continued the Veteran's rating for 
lumbosacral spine degenerative joint disease at 40 percent.  

This case was previously before the Board in October 2003, 
November 2006, and July 2008 and was remanded for further 
development.  

The Veteran submitted new evidence pertinent to his increased 
rating claim that was received at the Board in May 2009.  
Unfortunately, he did not submit a waiver of initial RO 
review with respect to the newly received evidence.  38 
C.F.R. §§ 19.37, 20.1304 (2008).  Nevertheless, because the 
issue is being remanded, the RO will have the opportunity to 
consider the new evidence submitted after the supplemental 
statement of the case was issued in April 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the claim.  
VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).

In May 2009, the Veteran submitted a statement wherein he 
asserted that he is scheduled to have surgery related to his 
back disability.  He also submitted a letter from a private 
vascular and vein center that indicates that he has a 
significant venous incompetence in his left leg.  Since the 
evidence indicates that the Veteran's back condition has 
significantly changed during the pendency of this appeal and 
he may have additional residual symptoms of his disability, 
the Board finds that additional development is necessary to 
determine the current severity of disability and any 
neurological manifestations.  
Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA 
treatment facilities and private providers 
who have treated his lumbar spine 
disability, including treatment for any 
neurological symptoms and venous 
incompetence since December 2008 and make 
arrangements to obtain any identified 
records.

2.  Thereafter, schedule the Veteran for a 
VA examination, to include orthopedic and 
neurological findings, to determine the 
current severity of his back disability.  
The claims folder should be reviewed by 
the examiner and the examination report 
should note that review.  Any indicated 
studies required under the old and new 
rating criteria should be performed.  A 
complete history of the Veteran's symptoms 
should be obtained.  The examination 
report must provide complete rationale for 
all opinions and must address the 
following matters:

(a) Identify and describe in detail 
all residuals attributable to the 
Veteran's service-connected lumbar 
spine disability;

(b) Report the range of motion 
measurements for the spine, in 
degrees;

(c) Note any pain, weakened 
movement, excess movement, 
fatigability, or incoordination on 
movement.  Describe whether pain 
significantly limits functional 
ability during flare-ups or when the 
spine is used repeatedly.  If there 
is no pain, limitation of motion, or 
limitation of function, that should 
be noted in the report.

(d) Identify all neurological 
residuals relating to the Veteran's 
back disability, if any.  With 
regard to any neurological 
disability resulting from the 
service-connected lumbar spine 
disability, the specific nerve 
affected should be specified, 
together with the degree of 
paralysis.  To the extent the 
Veteran has more than one cause for 
neurological symptoms, the examiner 
should, if possible, identify which 
symptoms are residuals of the 
service-connected disability and 
which are the result of some other 
causation.

3.  Then, readjudicate the claim.  If any 
benefit sought is denied, issue a 
supplemental statement of the case.  Allow 
the appropriate time for response, then 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

